Citation Nr: 0624843	
Decision Date: 08/14/06    Archive Date: 08/24/06	

DOCKET NO.  04-41 275	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice connection disability pension 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel









INTRODUCTION

The veteran had active service from February 1966 to December 
1969.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's family income exceeds the maximum annual rate 
established by law for payment of nonservice-connected 
pension benefits for a veteran with a spouse, including the 
maximum rate for pension benefits at the housebound or aid 
and attendance rates.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§1503, 1521, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.262, 3.271 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2005.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should nonservice-connected pension 
benefits be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and been informed of the 
evidence considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claim.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  

The January 2005 letter to the veteran contains limited 
information concerning income and net worth requirements for 
establishing entitlement to nonservice-connected pension 
benefits.  However, that information was provided to the 
veteran in the Statement of the Case and the Supplemental 
Statement of the Case.  Nevertheless, the undisputed facts in 
this case clearly render the veteran ineligible for the 
benefit sought.  Since it is the law, and not the undisputed 
facts that render the veteran ineligible for pension 
benefits, any deficiency in the notice required by 38 
U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 (b)(1), does not 
prejudice the veteran since the benefit sought could not have 
possibly been awarded as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran filed a claim for nonservice-connected pension 
benefits in December 2003.  In that application the veteran 
reported that his spouse received $1164 per month in gross 
salary and wages.  Accompanying that application was a 
statement from the veteran's spouse's employer dated December 
12, 2003, which showed that her weekly gross pay was $420 per 
week and that she had received $22,405.43 as of that date in 
December 2003.  

In denying the veteran's claim in January 2004, the RO 
calculated the veteran's income at $22,680 and informed him 
that this exceeded the maximum annual disability pension set 
by law.  The veteran was informed that the income limit for a 
veteran with one dependent was $12,692.  The RO subsequently 
recalculated the veteran's family income and utilized his 
wife's weekly salary of $420 for a total yearly income of 
$21,840.  In the Supplemental Statement of the Case, the 
veteran was informed that his family income of $21,840 
exceeded the maximum income for one dependent, specifically 
income of $19,570 for pension benefits at the aid and 
attendance rate for December 2003; $20,099 as of December 
2004 and $20,924 as of December 2005.  The RO also inform the 
veteran that the maximum income levels would be lower if he 
was entitled to pension benefits at the housebound rate or if 
he was not entitled to special monthly pension at all.

The veteran has argued in his Notice of Disagreement and in 
his Substantive Appeal that he is totally dependent on his 
wife and that he had no income at all.  He pointed out that 
if something was to happen to his wife or if they separated 
he would have no income and would be unable to care for 
himself.  In a statement dated in December 2005 the veteran 
argued, essentially, that he did not think a decision should 
be based on his wife's income because he did not receive any 
of the income.

At the outset, the Board notes that the veteran has not 
disputed the RO's calculations as to his family's yearly 
income, nor has he argued that the maximum annual rates 
provided to him in the Statement of the Case or the 
Supplemental Statement of the Case are incorrect.  Rather, 
the veteran has simply argued that he does not believe that 
his wife's income should be considered in determining his 
eligibility for nonservice-connected pension benefits.

However, VA's laws and regulations pertaining to computation 
of income for pension benefits provide that payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. §3.272.  See 38 C.F.R. 
§3.271 (a): see also 38 U.S.C.A. § 1521(c) ("The rate [of 
pension] payable shall be reduced by the amount of the 
veteran's annual income and . . . the amount of annual income 
of such family members.")  However, 38 C.F.R. §3.272 
pertaining to exclusions from income do not provide for any 
exclusion for a spouses income from wages or salary.  
Therefore, there is no legal basis to exclude the veteran's 
spouse's income in calculating his family's income for 
purposes of payment of nonservice-connected disability 
pension benefits.  Therefore, since his family's income 
exceeds the maximum amount set forth by law, entitlement to 
nonservice-connected pension benefits is not established.


ORDER

Nonservice-connected disability pension benefits are denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


